                                   1 "l-,
                                   [sojl    '        /              FILED
                                                zc               IN CLERK'S
                                                                     KLERK'S OFFICE
                                                                             OFFI
                                                             US DISTRICT
                                                                    ^ICT COURT
                                                                         COURT E.D.N
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                 ★ KUV 2.0 2019 ^
                                                X


DAMON MITCHELL,
                                                             BROOKLYN OFFICE

                Petitioner,
                                                         MEMORANDUM & ORDER
    -against-
                                                         17-CV-5584(KAM)
THOMAS GRIFFIN, Superintendent, Green
Haven Correctional Facility, and
ERIC T. SCHNEIDERMAN, New York
Attorney General,

                Respondents.

                                                X
MATSUMOTO, United States District Judge:

          On April 1, 2011, a jury of the Supreme Court of the

State of New York, Richmond County (the ''trial court"), found

Damon Mitchell ("petitioner" or "Mitchell") guilty of two count

of second-degree robbery.      On May 4, 2011, the trial court

imposed on petitioner two consecutive 10-year prison terms for

the robbery convictions, each to be followed by a five-year term

of post-release supervision.      Petitioner appealed his

convictions to the Supreme Court of the State of New York,

Appellate Division, Second Judicial Department (hereinafter,

"Appellate Division").   The Appellate Division affirmed

petitioner's convictions.      Petitioner's appeal to the New York

Court of Appeals was subsequently denied.                Petitioner then moved

to vacate his convictions pursuant to New York's Criminal

Procedure Law ("Crim. Proc. Law") § 440.10 (the "440 motion") in
the- Supreme Court of the State of New York, Richmond County,

which was denied on December 17, 2015.      Petitioner afterward

sought leave to appeal the denial of his 440 motion, but the

Appellate Division denied such leave.

            Mitchell now seeks relief from this court pursuant to

28 U.S.C. § 2254.     In his petition, filed on September 25, 2017

petitioner challenges his state court convictions on the ground

that he was deprived of the effective assistance of counsel bot

during trial and during a pre-trial suppression hearing.       (ECF

No. 1, Petition (""Pet."), filed 09/25/2017, at 5, 17.)       For the

reasons discussed below, the petition is DENIED in its entirety

                               BACKGROUND


I.   OFFENSE CONDUCT


            Petitioner's convictions stem from two robberies that

occurred fewer than two days apart in Staten Island.        On June

17, 2010, at approximately 9:10 p.m., 65-year-old Alexander

Zagorsky was preparing to close the Rainbow One Laundromat, wheh

he was approached by a man asking to drop off clothing.        (Pet.

13, 60.)    That man thereafter retrieved a bag of laundry from

his car and, when no other patron was present in the laundromat

followed Zagorsky to the back of the business.      (Id.)    There,

the man suddenly struck Zagorsky on his face and body, demandinc

money.     (Id.)   The man ultimately fled the laundromat with $175

and a cell phone he was able to remove from Zagorsky's pockets.
The incident was captured on the business's security cameras.

(Id.; ECF No. 5, Response to Petition C'Resp."), filed

12/08/2017, at 2.)    Zagorsky called 911 at 9:55 p.m., and

Robbery Squad Detective Gary Drucker responded to the scene.

(Pet. 66-68.)   Zagorsky reported to Detective Drucker that the

robber was "a black man, approximately 35 years old, six feet

tall, 190 pounds, [and] wearing a tan or beige fishing hat."

(Id. at 13, 67.)     No arrest was made that night.    (Resp. 2.)

          Roughly 33 hours later, at approximately 5:50 a.m. on

June 19, 2010, 29-year-old Elayaraja Sanmugam was working at th

Around the Clock Deli, when a man ''wearing a hood, a mask,

glasses, and gloves" entered the business, suddenly hit Sanmugam

on the face with a hammer, and attempted to use said hammer to

break open a cash register.     (Resp. 9; Pet. 59-60.)    Ultimately,

the man could take only $20 he found under the register.        (Id.

at 10.)   With the robber preoccupied attempting to access the

register, Sanmugam seized the opportunity to run out of the

deli, and he immediately alerted Christopher Rowell, a man

working next door, of the incident.     (Resp. 2.)    Rowell then

pursued the robber on foot, stopping to call 911 but never

"[losing] sight" of the person he was chasing.        (Id.)   In his

911 call, Rowell provided the dispatcher a description of

himself, including his clothing, so as to "avoid 'an

altercation' when police arrived."     (Id.)   Both Sanmugam and
Rowell observed no other people on the street at that time.

(Id.)

           On patrol in the vicinity that morning, Officer Scott

Zelinski responded to the 911 call.    As he was canvassing the

area, he observed one black man pursuing another black man—

Rowell chasing petitioner.    (Pet. 21, 25; Resp. 11.)   Officer

Zelinski and his partner stopped the men, but because both were

wearing the type of clothing the 911 caller had described

himself as wearing, they opted to frisk and handcuff both

petitioner and Rowell.    (Pet. 21.)   On a separate patrol of the

area that morning. Officer Omar Birchwood responded to a call

from Officer Zelinski for back-up.     (Id.)

           In the presence of petitioner and the officers, Rowell

told the police about the robbery that had just happened and

asked them to have Sanmugam, who was still at the deli, to

verify that petitioner was the perpetrator.     (Resp. 12.)   For

his part, petitioner claimed to the officers that he knew

nothing about the deli robbery; he said he had been returning

home from a store that morning and was unexpectedly pursued by

Rowell, who ''came out of nowhere" and appeared to be carrying a

firearm.   (Pet. 26.)    Petitioner and the officers subsequently

looked for a discarded firearm but could not locate one.      (Id.)

           At approximately 6:15 a.m., the police arrived at the

deli and asked Sanmugam about the robbery.     (Resp. 12.)    They
then transported Sanmugam to where Officer Zelinski had stopped

Rowell and petitioner.    (Id.; Pet. 25.)     After Sanmugam

identified Rowell as his friend, the officers uncuffed him.

(Id.)    Based on this identification, the officers arrested

petitioner on four charges: robbery in the first degree,

assault, criminal possession of stolen property, and menacing.

(Pet. 71.)

            Three days later, on June 22, 2010, Detective Drucker

arranged for Zagorsky to attempt to identify the perpetrator of

the July 17 robbery by way of a photo array, during which

Zagorsky positively identified petitioner.       (ECF No. 1-2,

Petitioner's Memorandum of Law ("Pet. Mem."), filed 09/25/2017,

at 9.)    Three days later, on June 25, 2010, Detective Drucker

arranged for a second time for Zagorsky to identify the

perpetrator of the June 17 laundromat robbery, this time throug

a corporeal line-up.     (ECF No. 5, Affirmation in Opposition to

the Petition for a Writ of Habeas Corpus, at 13.)       Zagorsky

again made a positive identification of petitioner.       (Pet. 25;

Resp. 13.)     Petitioner was thereafter charged with the June 17

robbery.

II.     JURY TRIAL, VERDICT, AND SENTENCING

             Petitioner faced several charges at trial.    For the

June 17 robbery, petitioner was charged with robbery in the

second degree, robbery in the third degree, assault in the
second degree, and assault in the third degree.            For the June 1

robbery, petitioner was charged with robbery in the first

degree, robbery in the second degree, robbery in the third

degree, criminal possession of a weapon in the third degree, and

criminal possession of a weapon in the fourth degree.              (Pet.

79.)

           On September 28, 2010, petitioner's counsel moved in

the Richmond County Supreme Court for dismissal of the

indictment and suppression of certain evidence.            (Id.)

Petitioner's motions for JVade, Mapp, and Dunaway hearings were

granted; his motion to dismiss the indictment was denied; and

after pretrial suppression hearings on October 25, 2010, and

November 18, 2010, petitioner's suppression motion was denied.^

(Pet. 10, 79-80.)      The court determined that the officers had

reasonable suspicion to detain petitioner on the morning of Junje
19 and that none of petitioner's statements to police before his
                                                                            I



arrest were the product of custodial police interrogation in

violation of Miranda and, therefore, none was subject to

suppression.     (Resp. 7.)

           On March 23, 2011, petitioner's jury trial commenced.

(Pet. 80.)     At trial, petitioner's counsel stressed that

Sanmugam had not positively identified petitioner as the man who


^     The trial court concurrently held a Huntley hearing, affording
petitioner the chance to challenge whether a statement he made was
involuntary.   See 32A N.Y. Jur. Grim. Proc. Law § 1665.
had attacked him with a hammer, which the government disclosed

mid-trial, and noted that police had failed to recover the

hammer that was allegedly used in the robbery.      (Id. at 27, '29.

Petitioner's trial counsel additionally sought to undermine

Zagorsky's testimony, while faulting the evidence collection

officer for failing to sufficiently examine the laundromat.

(Id.)    Petitioner denied having been at either the laundromat or

the deli, and having already rejected multiple plea offers, he

continued to maintain his innocence.      (Resp. 14; Pet. 29.)

             After deliberations, the jury returned a mixed

verdict: petitioner was acquitted of the first-degree robbery

count, for the June 19 deli robbery, and convicted of two

second-degree robbery counts for the laundromat and deli

robberies.     (Pet..80.)   The trial prosecutor requested the court

impose consecutive 10-year prison terms, each of which to be

followed by five years of post-release supervision.      On May 4,

2011, the court sentenced petitioner consistent with the

government's request.       (EOF No. 5-8, Brief for Defendant-

Appellant (^^Def.-App. Br."), filed 12/08/2017, at 9-10.)

III. POST-CONVICTION PROCEEDINGS


        A.   Petitioner's Direct Appeal

             On October 30, 2013, petitioner perfected a direct

appeal of the jury verdict, arguing, inter alia, that his trial

counsel was ineffective for failing to ''adequately review
discovery materials," to "argue at the suppression hearing that

police lacked reasonable suspicion to stop and detain him," to

move to re-open the suppression hearing, and to recall Officer

Birchwood, who had earlier testified that Sanmugan had made a

positive identification of petitioner as the hammer-wielding

robber.   (Pet. 30.)

          On September 10, 2014, the Appellate Division affirme(fl
the convictions and rejected petitioner's claim of ineffective

assistance of counsel.     (Pet. 30, 80.)     The court additionally

rejected petitioner's claim of a Brady violation, holding that

it was "unpreserved and, in any event, without merit."            People

V. Mitchell, 120 A.D.3d 1265 (2d Dep't 2014); (Pet. 76.)            After

reviewing the record, the appellate court finally concluded thajt

"the verdict of guilt was not against the weight of the

evidence."2 (Id.)

           On December 8, 2014, the Court of Appeals denied

petitioner's application for leave to appeal.          People v.

Mitchell, N.Y.3d 1086 (2014); (Pet. 78.)

     B.    Petitioner's § 440.10 Motion

           On July 22, 2015, petitioner, proceeding pro se, moved

to vacate the judgment of the Richmond County Supreme Court,

arguing-as he did on direct appeal-that his trial counsel was




     Petitioner has not renewed his Brady claim on federal habeas review,
ineffective for failing to move to re-open the suppression

hearing in light of the inconsistent testimony between Sanmugam

and Officer Birchwood.    (Pet. 30.)   Additionally, petitioner

claimed that the prosecution ''had knowingly presented false

testimony to the Grand Jury."    (Id.)     In opposition to

petitioner's motion, the prosecution argued that petitioner was

procedurally barred under C.P.L. § 440.10(2)(a) and (c);

alternatively, the prosecution argued that petitioner's motion

should be summarily denied for its lack of both legal and

factual bases, pursuant to C.P.L. § 440.30(4)(a), (b), and (d).

(Resp. 16.)

          On December 17, 2015, Justice Ozzi of the Richmond

County Supreme Court denied petitioner's § 440.10 motion.      (Pet

79-82.)   In the decision and order, the court concluded that

petitioner's motion was procedurally barred under C.P.L. §

440.10(2)(a) and (c) because petitioner's claims could have beeh

asserted or had already been asserted on direct appeal.       (Id. at

81.)   In addition to this procedural bar, the court went on to

reject petitioner's claim—including his ineffective-assistance

claim—on the merits.     (Id. at 81-82.)    Specifically, the court,

citing New York law, concluded that Mitchell's arguments

regarding his trial counsel's performance reflected "[a] 'simpl

disagreement with strategies, tactics, or the scope of possible

cross-examination, weighed long after the trial.'"       (Id. at 24.)
As to the sentence imposed by the trial court. Justice Ozzi

found Mitchell's trial counsel was effective, and noted that

petitioner ultimately ''was acquitted of the top count of the

indictment," i.e., the first-degree robbery charge.   (Id.)     The

court added that petitioner's other argument, which centered on

the trial prosecutor's conduct during grand jury proceedings,

amounted to "speculation, without evidentiary support, that the

prosecution relied on hearsay evidence."   (Id. at 23-24.)

          Petitioner subsequently applied for leave to appeal

the denial of his 440 motion, but on April 28, 2017, the

Appellate Division denied his application.   (Id. at 83.)

     C.   Petitioner's Federal Habeas Petition


          On September 25, 2017, petitioner filed the instant

petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2254, seeking to vacate his state convictions.   In his petition,

Mitchell argues that his defense counsel was ineffective at bot

the suppression hearing and at trial.   (Pet. 6-7.)

                          LEGAL STANDARD


          A petition for a writ of habeas corpus filed by a

person in state custody is governed, inter alia, by the

Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA")

28 U.S.C. § 2254.   Section 2254 specifies that a district court

may issue a writ of habeas corpus for an individual petitioner

in state custody "only on the ground that he is in custody in


                                10
violation of the Constitution or laws or treaties of the United

States." 28 U.S.C. § 2254(a). In addition, AEDPA provides that!
a one-year statute of limitations applies to ''an application for

a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court."   28 U.S.C. § 2244(d)(1); see

generally 28 U.S.C. § 2244(d).

I.   STATE COURT APPLICATION OF FEDERAL LAW


          A federal court may grant a writ of habeas corpus only

when "the applicant has exhausted the remedies available in the

courts of the State," when "there is an absence of available

State corrective process," or when "circumstances exist that

render [such State corrective] process ineffective to protect

the rights of the applicant."    28 U.S.C. § 2254(b)(1).

          A federal court is prohibited from granting a petition

for a writ of habeas corpus for a claim adjudicated by the state

court on the merits, unless such adjudication resulted in a

decision that was "contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined

by the Supreme Court of the United States."    28 U.S.C. §

2254(d)(1).   AEDPA thereby "bars relitigation of any claim

'adjudicated on the merits' in state court."    Harrington v.

Richter, 562 U.S. 86, 98 (2011); see also Shoop v. Hill, 139 S.

Ct. 504, 506 (2019) ("[H]abeas relief may be granted only if the

state court's adjudication 'resulted in a decision that was


                                 11
contrary to, or involved an unreasonable application of,'

Supreme Court precedent that was ^clearly established' at the

time of the adjudication.").   In applying this ''highly

deferential standard for evaluating state-court rulings, . . .

state-court decisions [must] be given the benefit of the doubt.'

Brumfield v. Cain, 135 S. Ct. 2269, 2289 (2015) (quoting Cullen

V. Pinholster, 563 U.S. 170 (2011)).

          In deciding whether to apply the above deferential

standard, the federal court must preliminarily determine whether

the state court adjudicated the relevant claim on the merits.

"A state court adjudicates a petitioner's federal claims on the

merits when it (1) disposes of the claim on the merits, and (2)

reduces its disposition to judgment."   Howard v. Walker, 406

F.3d 114, 122 (2d Cir. 2005) (citing Norde v. Keane, 294 F.3d

401, 410 (2d Cir. 2002) (internal quotation marks omitted)).     A

claim adjudicated on the merits need not have been exhaustively

addressed in state court.   See, e.g., Ryan v. Miller, 303 F.3d

231, 245-46 (2d Cir. 2002) (concluding that a state court had

adjudicated a case on the merits by way of a blanket statement,

"the defendant's remaining contentions are either unpreserved

for appellate review or without merit"); see also Reznikov v.

David, Nos. 05-CV-1006 (RRM), 05-CV-1008 (RRM), 2009 WL 424742,

at *3 (E.D.N.Y. Feb. 20, 2009) ("Under AEDPA, a proper merits

adjudication requires only that (a) a federal claim be raised.


                                12
and (b) that it be disposed of on substantive, rather than

procedural grounds.").   "When a state court [adjudicates a

federal claim on the merits], a federal habeas court must defer

in the manner prescribed by 28 U.S.C. § 2254(d)(1) to the state

court's decision on the federal claim—even if the state court

does not explicitly refer to either the federal claim or to

relevant federal case law."   Sellan v. Kuhlman, 261 F.3d 303,

312 (2d Cir. 2001). See also Gutierrez v. Capra, No. 14-CV-688'|
(KAM), 2019 WL 1508454, at *6 (E.D.N.Y. Apr. 5, 2019).   Indeed,

a federal court "cannot grant habeas relief where a petitioner's

claim pursuant to applicable federal law, or the U.S.

Constitution, has been adjudicated on its merits in state court

proceedings in a manner that is not manifestly contrary to

common sense."   Santone v. Fischer, 689 F.3d 138, 148 (2d Cir.

2012) (quoting Anderson v. Miller, 346 F.3d 315, 324 (2d Cir.

2003)).

          Once the habeas court determines that the state court

adjudicated a petitioner's federal claims on the merits, it musjb
then determine if the state court unreasonably applied federal

law!   To this end, the federal court considers that, for § 2254

purposes, "[cjlearly established federal law 'refers to the

holdings, as opposed to the dicta, of the Supreme Court's

decisions as of the time of the relevant state-court decision.'

Howard, 406 F.3d at 122 (quoting Kannaugh v. Miller, 289 F.3d


                                13
36, 42 {2d Cir. 2002)).   A state court's decision is contrary to

federal law ''if the state court arrives at a conclusion opposite

to that reached by [the Supreme Court] on a question of law or

if the state court decides a case differently than [the Supreme

Court] has on a set of materially indistinguishable facts."

Williams v. Taylor, 529 U.S. 362, 413 (2000) (O'Connor, J.,

concurring and writing for the majority in this part).    An

unreasonable application of law occurs when "the state court

identifies the correct governing legal principle from [the

Supreme Court's] decisions but unreasonably applies that

principle to the facts of the prisoner's case."   Id.

Unreasonableness is measured objectively and "requires a 'higher

threshold' than 'incorrect.'"   Boyd v. Saunders, No. 16-CV-4885

(KAM), 2018 WL 5313763, at *4 (E.D.N.Y. Oct. 26, 2018) (citing

Knowles v. Mirzayance, 556 U.S. Ill, 123 (2009)).   "'[T]he most

important point is that an unreasonable application of federal

law is different from an incorrect application.'"   Howard, 406

F.3d at 122 (quoting Jones v. Stinson, 229 F.3d 112, 119 (2d

Cir. 2000)).   The state court's application of federal law must

have "[s]ome increment of incorrectness beyond error . . . .

[H]owever, . . . the increment need not be great[.]"     Francis

V. Stone, 221 F.3d 100, 111 (2d Cir. 2000).   If a district couj^t

determines that a state court unreasonably applied established

federal law, thereby "resulting in constitutional error, [the


                                14
district court] must next consider whether such error was

harmless."    Howard, 406 F.3d at 122 (citing Brecht v.

Abrahamson, 507 U.S. 619, 629-30 (1993)).

          Separate from a state court's unreasonable or contrary

application of federal law, a district court may grant a writ oJ:

habeas corpus when the state court decision ''was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding."    28 U.S.C. §

2254(d)(2).    A state court's factual determinations are presumed

correct, however, and the petitioner has the burden of

"rebutting the presumption of correctness by clear and

convincing evidence."    Id. at § 2254(e)(1).   Accordingly, a

district court "may overturn a state court's application of

federal law only if it is so erroneous that there is no

possibility fair[-]minded jurists could disagree that the state

court's decision conflicts with [Supreme Court] precedents."

Nevada v. Jackson, 569 U.S. 505, 508-09 (2013) (per curiam)

(citations and internal quotation marks omitted).

II.   Exhaustion Requirement

             Pursuant to § 2254, a district court may not grant a

habeas petition made by "a person in custody pursuant to the

judgment of a State court" unless "the applicant has exhausted

the remedies available in the courts of the State."       28 U.S.C.

2254(b)(1)(A).     This rule is "grounded in . . . concerns for


                                  15
federalism and comity between the state and federal sovereigns

. . . [and] ensures that federal courts respect the ^States'

interest in correcting their own mistakes.'"    Aparicio v. Artuz

269 F.3d 78, 90 (2d Cir. 2001) (citation omitted) (quoting

Coleman v. Thompson, 501 U.S. 722, 732 (1991)).    To satisfy the

exhaustion requirement, a petitioner must have ''(i) presented

the federal constitutional claim asserted in the [habeas]

petition to the highest state court (after preserving it as

required by state law in the lower courts) and (ii) informed

that court (and lower courts) about both the factual and legal

bases for the federal claim." Ramirez v. Attorney Gen. of N.Y.^
280 F.3d 87, 94 (2d Cir. 2001) (citing, inter alia, Picard v.

Connor, 404 U.S. 270, 276-77 (1971)); see also Bossett v.

Walker, 41 F.3d 825, 828 (2d Cir. 1994) (''To fulfill the

exhaustion requirement, a petitioner must have presented the

substance of his federal claims 'to the highest court of the

pertinent state.'" (quoting Pesina v. Johnson, 913 F.2d 53, 54

(2d Cir. 1990)).

          "Even if a federal claim has not been presented to the

highest state court or preserved in lower state courts under

state law, it will be deemed exhausted if it is, as a result,

then procedurally barred under state law."     Ramirez, 280 F.3d at

94.   Where a claim is exhausted but procedurally barred, a court

may nonetheless review it if the petitioner shows "cause for the


                                16
default and prejudice, or demonstrate[s] that failure to

consider the claim will result in a miscarriage of justice

(i.e., the petitioner is actually innocent)."    Aparicio, 269

F.3d at 90 (citing Coleman, 501 U.S. at 748-50).    If a state

court ruling contains a plain statement that a claim is

procedurally barred, then the federal court may not review it,

even if the state court also rejected the claim on the merits in

the alternative.    See Harris v. Reed, 489 U.S. 255, 264 n.lO

(1989) (explaining that ''a state court need not fear reaching

the merits of a federal claim in an alternative holding" when it

explicitly invokes a state procedural ground as a separate basis

for its decision (emphasis in original)).

                              DISCUSSION
I.   Exhaustion


          In the instant case, petitioner has exhausted his

remedies in state court, having appealed his conviction to the

State's Appellate Division and having sought leave to appeal hi^
affirmed convictions to the Court of Appeals, the State's

highest court.     Petitioner also sought post-conviction relief

from the State's courts, pursuant to Grim. Proc. Law § 440.10 in

a motion to vacate his conviction.

          Before this federal court, petitioner argues that the

last reasoned opinion the court should review under AEDPA is

that of the Richmond County Supreme Court, which denied



                                  17
petitioner's 440 motion.   (Pet. Mem. 27.)   Respondent, however,

argues that the court should defer to the Appellate Division's

decision on petitioner's direct appeal, as petitioner's claims

of ineffective assistance of counsel presented here are

''identical to those previously raised and rejected in the

Appellate Division," thereby rendering petitioner's claims

procedurally barred under § 440.10(2)(a).    (ECF No. 5-1,

Memorandum in Opposition ("0pp. Mem."), filed 12/08/2017, at 3.)

           Though Justice Ozzi, in his decision on petitioner's

440 motion, cited procedural bars as a basis for denying

petitioner's post-conviction motion, (Pet. 23), the Justice

clearly went on to reject petitioner's claims on the merits.

"When, as here, there is 'ambiguity' in a state court opinion

that 'prevent[s] [this court] from definitively concluding that'

the state court relied on a state procedural bar-such as when

the 'opinion states that a group of contentions is either

without merit 'or' procedurally barred'—[this court will]

presume that the state court resolved the decision on the merits

and that we are not precluded from reviewing the claim's

merits."   Garner v. Lee, 908 F.3d 845, 859 (2d Cir. 2018)

(quoting Miranda v. Bennett, 322 F.3d 171, 178 (2d Cir. 2003));

see also Glenn v. Bartlett, 98 F.3d 721, 724 (2d Cir. 1996)

(stating that although "a state court may rest its judgment on

state procedural bar if it rejects the merits of a claim only i


                                18
the alternative, the [United States] Supreme Court has

admonished that, when in doubt, courts should presume that the

state court adjudicated the claim on the merits").

          In the Richmond County Supreme Court's decision on

petitioner's post-conviction application, the court barred

petitioner's claims on two specific procedural grounds: §

440.10(2)(a) and (c), which, respectively, concern the

exhaustion of a claim on direct appeal from original judgment

and failure to raise a claim on direct appeal.     First, a denial

under § 440.10(2)(a) is not an independent and adequate state

ground that precludes federal habeas review.     Silverstein v.

Henderson, 706 F.2d 361, 368 (2d Cir. 1983).     Further, a denial

under § 440.10(2)(c) will be honored only when such procedural

rule is   ^firmly established and regularly followed' by the

state in question."   Garcia v. Lewis, 188 F.3d 71, 77 (2d Cir.

1999) (quoting Ford v. Georgia, 498 U.S. 411, 423-24 (1991)).

^^Whether application of the procedural rule is firmly

established and regularly followed must be judged in the context

of the specific circumstances presented in the case, an inquiry

that includes an evaluation of the asserted state interest in

applying the procedural rule in such circumstances."     Louis v.

Fischer, No. 04-CV-2887 (KAM), 2007 WL 4198255, at *20 (E.D.N.Y

June 25, 2007) (internal quotation marks omitted) (citing Cotto

V. Herbert, 331 F.3d 217, 240 (2d Cir. 2003)).     Here, petitioner


                                19
in fact raised the same ineffective-assistance claims in his

direct appeal.     {See Def.-App. Br. 66-85.)    Thus, § 440.10(2)(c

was an incorrect procedural basis for denying petitioner's

claim.


           As petitioner points out, however, the Richmond County

Supreme Court additionally rejected petitioner's claim as

''wholly self-serving and without merit."       (Pet. 23 (emphasis

added).)   Since Justice Ozzi's decision included both procedural

and merits-based rationale, there is sufficient "ambiguity,"

Miranda, 322 F,3d at 178, to permit this court to treat the

decision as one on the merits and, accordingly, to afford it

deference.


             The court therefore reviews Justice Ozzi's reasoned

decision under AEDPA's deferential standard and shall only gran

the petition if his decision constitutes an unreasonable

application of federal law or is based on an unreasonable

determination of the facts.     For the reasons set forth below,

the petition is DENIED.

II.   Ineffective Assistance of Counsel


             The crux of petitioner's habeas petition centers

allegations of his trial counsel's deficient performance.

      A.   Legal Standard

             In Strickland v. Washington, 466 U.S. 668 (1984), the

Supreme Court "clearly established" that the Sixth Amendment to


                                  20
the United States Constitution guarantees effective assistance

of counsel.     Williams, 529 U.S. at 390-91.    A defendant claiming

ineffective assistance must establish both prongs of the test

Strickland prescribes: ''deficient performance by counsel and

prejudice."     Premo v. Moore, 562 U.S. 115, 122 (2011) (citation

omitted).     That said, "[t]he Strickland standard is a general

one, so the range of reasonable applications is substantial."

Harrington, 562 U.S. at 105.

            To satisfy the first prong—deficient performance—a

defendant must show that counsel's representation "fell below an

objective standard of reasonableness."     Strickland, 466 U.S. at

688.   A court reviewing an attorney's performance must be

"highly deferential," making "every effort . . . to eliminate

the distorting effects of hindsight" and evaluating "the conduc

from counsel's perspective at the time."        Id. at 689.

Consequently, a reviewing court "must indulge a strong

presumption that counsel's conduct falls within the wide range

of reasonable professional assistance[.]"        Id.; see also Brown

V, Greene, 577 F.Sd 107, 110 (2d Cir. 2009).

            To satisfy the second prong—prejudice—a habeas

petitioner must show "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding

would have been different.     A reasonable probability is a

probability sufficient to undermine confidence in the outcome."


                                  21
Strickland, 466 U.S. at 694.     Merely alleging that errors ''had

some conceivable effect on the outcome of the proceeding" is

insufficient.   Id. at 693.    Instead, "[c]ounsel's errors must be

'so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.'"     Harrington, 562 U.S.,at 104

(quoting Strickland, 466 U.S. at 687). "In assessing prejudice

stemming from the failure to investigate and introduce certain

evidence, a court must consider 'all the relevant evidence that

the jury would have had before it,' had the evidence been

introduced, including unfavorable evidence."     Barnes v. Surge,

372 F. Appx. 196, 199 (2d Cir. 2011) (emphasis in original)

(quoting Wong v. Belmontes, 558 U.S. 15, 20 (2009) (per

curiam)).

            Because the standards under Strickland and AEDPA are

both highly deferential, "when the two apply in tandem, review

is 'doubly'" deferential.      Harrington, 562 U.S. at 105 (quoting

Knowles, 556 U.S. at 123).     As the Supreme Court reasoned in

Harrington:

            Federal habeas courts must guard against the
            danger of equating unreasonableness under
            Strickland with unreasonableness under §
            2254(d).   When § 2254(d) applies, the
            question is not whether counsel's actions
            were reasonable.   The question is whether
            there is any reasonable argument that counsel
            satisfied Strickland's deferential standard.




                                   22
Id.   Because, as noted above, this court will treat the Richmond

County Supreme Court's post-conviction decision as a decision on

the merits, the above-described ^Moubly" deferential standard of

review applies.

      B.   Analysis

           Per the Supreme Court's instructions, when reviewing

an ineffective assistance of counsel claim, the federal habeas

court must be guided by one question: ^^whether there is any

reasonable argument that counsel satisfied Strickland's

deferential standard."     Harrington, 562-U.S. at 105.

           In his denial of petitioner's 440 motion. Justice Ozzi

determined that Mitchell had failed to ^demonstrate that he was

deprived of a fair trial by receiving less than meaningful

representation."      (ECF No. 5-17, 440 Decision {^M40 Dec."),

filed 12/08/2017, at 5.)      Considering petitioner's arguments.

Justice Ozzi concluded that Mitchell's ''assertions that his

attorney failed to make various arguments at hearings and trial

or pursue a mistaken identity defense all reflect strategic

decisions or tactics that do not amount to ineffective

assistance of counsel."      (Id.)

           This court agrees.     Because there are reasonable

arguments that trial counsel satisfied the Strickland standard

for each of the claims raised by petitioner, the court cannot




                                     23
say that Justice Ozzi unreasonably applied Strickland in his

denial of petitioner's 440 motion.

     1.   Failure to Review Discovery Materials

          Petitioner first argues that his trial counsel

performed deficiently with respect to pre-trial preparation.

The ''record demonstrate[s] that counsel failed to adequately

review relevant discovery materials," (Pet. Mem. 41.),

petitioner asserts, adding that his attorney's conduct "was

defined by [a] lack of preparation and focus" that served to

"undermine[] the defense and advance[] the prosecution."   (Id.)

          To be sure, as petitioner argued in his direct appeal

(see Def.-App. Br. 76), a defendant's trial counsel is obligated
to conduct a "thorough investigation of law and facts relevant

to plausible options." Strickland, 466 U.S. at 690-91.     But in
advancing this claim, petitioner asserts two arguments that New

York state courts have already dispensed with as meritless:

first, that his trial counsel should have been aware of his pre-

arrest statement in order to challenge admission into evidence

of said statement; and second, that his trial counsel generally

failed to review pre-trial discovery.

          Other than conclusory statements, petitioner does not

present record evidence illustrating such alleged deficiencies.
In fact, the only portions of the state court record petitioner

references in advancing this first claim involve the pre-trial


                                24
suppression hearing, which is discussed below.     Petitioner

offers nothing else in support of this argument.     Because

petitioner's ineffective-assistance claim predicated on his

trial counsel's failure to review discovery materials is in

essence an unsubstantiated assertion, petitioner's claim is

denied.


  2. Failure to Suppress Petitioner's Pre-Arrest Statement and
     Challenge the Grounds for Petitioner's Arrest

          Petitioner next asserts that his trial counsel

deficiently performed at the pre-trial suppression hearing.

Specifically, petitioner faults counsel for being ''unaware,"

(Pet. Mem. 42.), of petitioner's pre-arrest statement; for

"conduct[ing] the entire hearing . . . without once challenging

Officer Zelinski's testimony," (id.); for failing to home in on

the "glaring discrepancy," (id.), between the testimony of
Officers Zelinski and Birchwood; and for not advancing the

argument that police lacked reasonable suspicion to stop and
detain petitioner, (id. at 43).

          Under Strickland's first prong, "strategic decisions

regarding the challenging of evidence and witnesses cannot be

second-guessed in an effort to support an ineffective assistance

of counsel claim."   Mejia v. United States, 862 F. Supp. 2d 263

277 (E.D.N.Y. 2012).   Trial counsel's "decision whether or not

to file a suppression motion is one such tactical decision that



                                  25
courts generally will not disturb."    United States v. Wilson,

146 F. Supp. 3d 472, 478 (E.D.N.Y. 2015); see also United States

V. Jacobs, 270 F. Supp. 2d 293, 298 (D. Conn. 2003) {describing

decision not to argue for suppression as a ^^sound tactical

decision").

          Here, the record demonstrates effective performance b|^
petitioner's trial counsel during the suppression hearing.      For

one, counsel acknowledged receipt of all relevant evidence at

the hearing, (see EOF No. 5-2, Suppression Hearing Transcript I

(^^Supp. Tr. I"), filed 12/08/2017, at 11),' and, once the

government broached the subject of petitioner's pre-arrest

statement, counsel immediately moved for a Huntley hearing,

which the court granted, (see id. at 9).    Counsel also made sure

to ascertain whether petitioner had been given Miranda warnings

prior to his arrest.   (Id. at 35.)   Further, the suppression
hearing transcript reveals the extent to which trial counsel
vigorously cross-examined Officer Zelinski, questioning him at
length about the description he had received of the perpetrator

of the robbery prior to arresting petitioner.    (Id. at 30.)

Additionally, petitioner's counsel in fact did question Officer

Birchwood about the substance of Rowell's 911 call, in which

Rowell provided the dispatcher with a description of himself,

not of the robbery's perpetrator.     (Id. at 54.)   Finally, the

testimony that petitioner's counsel himself elicited served to


                                26
explain why the officers stopped and questioned both petitioner
                                                                    j


and Rowell-i.e., the two men were both wearing white shirts, and

so officers were uncertain which of the two was the 911 caller.

{Id. at 32.)   In the end, the basis for petitioner's arrest was

the identification by Sanmugan, the victim of the robbery, of

Rowell-not an affirmative identification of petitioner himself.

(Supp. Tr. I 74.)

          Relatedly, petitioner faults counsel for failing to

convince the suppression court that there was insufficient

probable cause for his arrest or reasonable suspicion for the

police to have stopped him in the first place.   (See Pet. Mem.

1-2, 38-39.)   In advancing this argument, petitioner asserts

that ''[b]ecause counsel's obvious strategy in seeking and

conducting a suppression hearing was to win suppression of all

fruits of illegal police conduct, [counsel's] failure to make

meritorious arguments to effect his strategy was indefensible,

not objectively reasonable." (Pet. Mem. 39.)     But petitioner's

argument actually justifies why it was not objectively

unreasonable for trial counsel to have focused on one or more

issues instead of others.   During the two-day suppression

hearing, trial counsel had a slew of contested matters to cover

ranging from the adequacy of the victims' identification of

petitioner, (ECF No. 5-3, Suppression Hearing Transcript II

C'Supp. Tr. II"), filed 12/08/2017, at 43-44), to the


                                27
voluntariness of petitioner's pre-arrest statement, (id. at 47).

Put differently, trial counsel reasonably could have concluded

that it was more fruitful for his client's case to pursue

certain arguments over others during this proceeding.   See

Rahman v. Graham, No. 16CV5318LAPRWL, 2018 WL 9339953, at *16

(S.D.N.Y. Sept. 14, 2018), report and recommendation

adopted, No. 16-CV-5318 (LAP), 2019 WL 3802523 (S.D.N.Y. Aug.

13, 2019) (petitioner was not deprived effective assistance of

counsel by attorney's ^^strategic decision . . . to prioritize

stronger claims over weaker ones.").

           Further, even assuming that counsel's performance was

deficient for the reasons petitioner alleges, the court is still

unable to conclude that the outcome of the suppression hearing

would have been different.   The record evidence demonstrates

why.    For one, the police officers testified that they stopped
''two individuals who matched the description given to them from

a [911] call," and that "[t]hey did not know which person" of

the two was the "good Samaritan" who had made the 911 call.

(Id.)   It was, therefore, clear to the suppression court that

police had an adequate basis for stopping both Rowell and

petitioner, (id. at 52-53), and that Sanmugan's subsequent

identification of Rowell as his "friend" provided ample cause to

arrest petitioner as the perpetrator of the robbery, (Supp. Tr.

I 74.).



                                 28
          There is ultimately no basis for the court to conclude

that any deficiency in trial counsel's performance at the

suppression hearing compromised the verdict the jury reached

after petitioner's trial.   Additional examples from the record

demonstrate why petitioner's argument is not persuasive.    For

example, Rowell's 911 call was ultimately not suppressed because

the trial judge correctly ruled it was an excited utterance and

did not present any Crawford issues.   (Supp. Tr. 4.)   Moreover,

petitioner's pre-arrest statement did not feature in the trial

prosecutor's case, rendering the inability of petitioner's

counsel to suppress it inconsequential.

          Thus, even if petitioner's counsel was ineffective in

deciding to pursue certain specific tactics during the

suppression hearing, the court cannot say that counsel's

assistance at this preliminary proceeding affected the outcome

of petitioner's trial.   As discussed below, Sanmugan's

identification of Rowell at trial provided the jury a basis for

concluding that petitioner was the robber.   {See ECF No. 5-6,

Jury Trial Transcript II ("Jury Tr. II"), filed 12/08/2017, at

160.)

          In light of the above, the Richmond County Supreme

Court's decision denying petitioner's ineffective-assistance

claim regarding the suppression hearing was neither "contrary

to," nor did it involve "an unreasonable application of, clearl]>


                                29
established Federal law, as determined by the Supreme Court."

28 U.S.C. § 2254(d)(1).   The suppression-based ineffective

assistance of counsel claim is therefore denied.

  3. Failure to Pursue a Misidentification Defense at Trial

          Petitioner's third claim of ineffective assistance

centers on his counsel's performance during the jury trial.     In

particular, petitioner faults trial counsel for inadequately

pursuing what petitioner concedes was the appropriate defense: a

misidentification defense.   In support of this claim, petitioner

argues two main points: first, that counsel failed ''to argue

that the height disparity" between the two victims' descriptions

of the robber "made it unlikely that the same man committed both

robberies," (Pet. Mem. 46); and second, that counsel failed to

move for a new suppression hearing, (id. at 49).

          Contrary to petitioner's contentions, the record,

instead, underscores counsel's vigorous pursuit of a

misidentification defense.   Counsel cross-examined Zagorsky at

length about the description he provided Officer Drucker,

focusing the jury's attention on the fact that the victim had t

wear eyeglasses daily.    (ECF No. 5-5, Jury Trial Transcript I,

filed 12/08/2017, at 60.)    Counsel thereafter built on the

testimony he elicited by way of his extensive cross-examination

of Officer Drucker regarding Zagorsky's description.    (Id. at

138.)   Further, petitioner's trial counsel prompted the second


                                 30
victim, Sanmugan, to concede that he ^^couldn't see [the

robber's] face."   (Jury Tr. II 163.)   Thus, the record does not

support petitioner's claim that his counsel unreasonably

neglected to point out discrepancies between the victims'

statements in advancing a misidentification defense.    In other

words, counsel clearly pursued a misidentification strategy, and

the court cannot say that it was unreasonable for counsel not to

have specifically argued the height differential in the victims'

respective descriptions of the robber.

          With regard to moving for a new suppression hearing,

petitioner first and foremost fails to satisfy the prejudice

prong of Strickland's test.   Mitchell does not explain how such

a motion, if offered by his trial counsel mid-trial, would have

resulted in the jury rendering a different verdict.    Rather,

petitioner argues in conclusory fashion that the disclosure by

the prosecutor that Sanmugan was not an identifying witness,

(Pet. Mem. 17), should have prompted his trial counsel to

dispute the outcome of the suppression hearing, during which

officers mistakenly testified that ''Sanmugan had identified

Mitchell as the robber," (id. at 24-25), and which resulted in

the court's refusal to suppress Mitchell's statement to the

police and to conclude that officers had probable cause to stop

Mitchell, (id. at 11).   Petitioner, however, neglects to

acknowledge that the trial court properly instructed the jury o


                                31
how to evaluate petitioner's pre-arrest statement to police.

(Jur. Tr. II 261.)   Second, petitioner's counsel argued at

length about the reliability of testimony provided by Zagorsky,

Sanmugan, and Rowell.    {Id. at 219-35.)   As stated above, the

jury was tasked with deciding whether Sanmugan's identification

of Rowell as his friend was sufficient to implicate petitioner

by process of elimination.   In spite of petitioner's counsel's

efforts—including repeatedly asking why the hammer used in the

robbery had never been found, (id. at 224-25), and reminding

jurors that Sanmugan had never identified petitioner directly

(id. at 223)-the jury concluded that the evidence, taken

together, proved beyond a reasonable doubt that petitioner was

the perpetrator of the robbery.    Accordingly, the court cannot

conclude that Mitchell's retrospective disagreement with his

trial counsel's decision not to move to reopen the suppression

hearing provides sufficient reason to lack ^^confidence in the

outcome" of the trial.    Strickland, 466 U.S. at 694.   In any

event, as Justice Ozzi correctly noted, petitioner's Brady claim

was rejected as unpreserved on direct appeal.     (440 Dec. 3; see

also People v. Mitchell, 120 A.D.3d 1265 (2d Dep't 2014).)

Petitioner therefore cannot now rely on the habeas court to

revive this claim.


          Another facet of trial counsel's purported

ineffectiveness in pursuing a misidentification defense.


                                  32
petitioner argues, was the failure to highlight Zagorsky's

initial description of the robber to Detective Drucker.       (Pet.

Mem. 40.)   This description portrayed a robber who ''reportedly

was four inches taller, ten years younger and a different weight
than [petitioner]." (Id. at 14.)       Granted, Zagorsky's initial

description was hardly an exact match with petitioner's height,

weight, and age.    But Zagorsky positively identified Mitchell

twice—once in a photo array, and another time via a corporeal

line-up.    (Id.)   The jury thus had a reasonable basis to

conclude that the inaccurate description that a "'nervous,

shaken up,'" (id. at 19), Zagorsky provided on the night of the

robbery did not undermine his positive identifications later in

time.


            Finally, petitioner faults his trial counsel for not

arguing that the prosecution had failed to prove one element of
the June 17 robbery charge: proof of physical injury.      (Id. at

42.)    This argument is wholly unrelated to a misidentification

defense, which petitioner admits was an appropriate defense, and
which his trial counsel in fact pursued.      As such, petitioner's

claim here is little more than the retrospective second-guessin

of trial counsel's strategy that Strickland prohibits.        And even

if it were not, the court cannot conclude that the testimony of

Zagorsky, coupled with the surveillance footage showing the

robber strike the elderly laundromat attendant with such force


                                  33
that the man fell, (id.), was insufficient evidence for the jury

to have found proof of physical injury.

            In light of the above, petitioner has failed to

demonstrate that the Richmond County Supreme Court's

adjudication of his post-conviction motion was an unreasonable

application of federal law.    His third ineffective-assistance

claim is therefore denied.

       4.   Cumulative Effect of All Ineffective-Assistance Claim^

             Petitioner's final claim is that the cumulative

effect of all of trial counsel's alleged errors denied him the

right to effective assistance of counsel.    Again, even if the
actions of petitioner's counsel resulted from error rather than

strategy or reasons beyond his control, counsel's performance

must still be accorded a degree of deference.    This is because

the Sixth Amendment does not guarantee ''error-free, perfect

representation," Morris v. Garvin, No. 98-CV-4661 (JG), 2000 WL

1692845, at *3 (E.D.N.Y. Oct. 10, 2000), but merely a "wide

range of professionally competent assistance," Stricklandf 466

U.S. at 689.    Since this court has determined that none of

petitioner's individual ineffective-assistance claims are

meritorious, the Richmond County Supreme Court's rejection of

petitioner's ineffective-assistance claims, individually and
cumulatively, was not an unreasonable application of federal

law.    See Wise v. Smith, 735 F.2d 735, 739 (2d Cir. 1984)


                                 34
(defendant ''was not entitled to a perfect defense, and the

cumulative effect of the errors and omissions that we might find

do not amount to a denial of effective assistance of counsel").

The court cannot say that counsel's performance fell below

Strickland's deferential standard or that the trial outcome was

unreliable.   Thus, petitioner's final ineffective-assistance

claim is denied.


     5.    Prejudice

           In its post-conviction decision, the Richmond County

Supreme Court did not adjudicate prejudice.     This was not error

as Strickland's two-prong test requires both prongs be met for

an ineffective-assistance claim.      Stated differently. Justice

Ozzi did not need to reach the question of prejudice after

rejecting petitioner's ineffective-assistance claims on the

ground of trial counsel's performance.

           It is ultimately unnecessary for this court to address

Strickland's second prong because petitioner has failed to meet

the first.    See Bennett v. United States, 663 F.3d 71, 85 (2d

Cir. 2011) (finding ineffective assistance of counsel claim

"must be rejected if the defendant fails to meet either the

performance prong or the prejudice prong" of the Strickland

test).    That fact notwithstanding, as noted above, this court

concludes that, other than making conclusory statements,

petitioner has failed to demonstrate that the outcome of his


                                 35
jury trial would have been different but for the conduct of

trial counsel.


Ill. Unreasonable Determination of Facts

            Petitioner additionally contends that the Richmond

County Supreme Court's adjudication of his post-conviction

motion involved an unreasonable determination of facts.

Specifically, petitioner cites the Supreme Court's

''determination that counsel's challenged conduct reflected

strategic decisions" as grounds for reversing the court's

judgment.    (Pet. Mem. 41.)   This argument is effectively a

regurgitation of petitioner's claims regarding his counsel's

performance; in other words, petitioner claims that Justice Ozzi
erred factually by concluding that petitioner's trial counsel

did not perform deficiently.     The redundancy of this argument

aside, the court will address petitioner's unreasonable

determination of facts argument in turn.

            As AEDPA's § 2254(e)(1) instructs, "a determination of

a factual issue made by a state court shall be presumed to be

correct," and the party alleging an unreasonable factual

determination bears the burden of rebutting this presumption "by

clear and convincing evidence."     The Supreme Court has clarified

this instruction, explaining that a state court's factual

determination is not rendered unreasonable "merely because the

federal habeas court would have reached a different conclusion


                                  36
in the first instance."   Wood v. Allen, 558 U.S. 290, 291

(2010).   Further, if "Mr]easonable minds reviewing the record

might disagree' about the finding in question, ^on habeas reviev/

that does not suffice to supersede the trial court's . . .

determination.'"   Brumfield, 135 3. Ct. at 2277 (quoting

Rice V. Collins, 546 U. S. 333, 341-42 (2006)).

           Reviewing the extensive record before it, the Richmond

County Supreme Court concluded that counsel's performance

reflected strategy with which petitioner disagrees in hindsight:

Petitioner in effect quibbles with Justice Ozzi's classification

of his trial counsel's acts as strategic decisions.   (See Pet.

24 ('MT]he defendant's assertions that his attorney failed to

make various arguments at hearings and trial or pursue a

mistaken identity defense all reflect strategic decisions that

do not amount to ineffective assistance of counsel.").)      In

support of his argument, petitioner advances largely the same

evidence he proffers for his ineffective-assistance claims.

This evidence, as discussed above, does not establish that

counsel was deficient.    In view of the operative standard, the

evidence petitioner proffers is neither ^Mlear and convincing,

§2254(e)(1), nor does it give this court any reason to conclude

differently than did the Richmond County Supreme Court.

Accordingly, petitioner's allegation of an unreasonable factual




                                 37
determination is without merit and amounts to a semantics

dispute that this court rejects.

                            CONCLUSION


          For the foregoing reasons, the petition for a writ of

habeas corpus is denied and dismissed.   The court declines to

issue a Certificate of Appealability because petitioner has not

shown that ''reasonable jurists could debate whether . . . the

petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to

proceed further." Middleton v. Attorneys Gen, of States of

N.Y.r Pennsylvania, 396 F.3d 207, 209 (2d Cir. 2005) (internal

quotation marks omitted); see also 28 U.S.C. § 2253(c) ("A

certificate of appealability may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.").   Additionally, the court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

Order would not be taken in good faith, and therefore, in forma

pauperis status is denied for purpose of an appeal.   Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).




                                38
          The Clerk of Court is respectfully requested to enter

judgment denying and dismissing the petition, serve a copy of

this Memorandum and Order and the judgment on petitioner, note

service on the docket, and close the case.

SO ORDERED.


Dated:   November 18, 2019
         Brooklyn, New York
                                        /s/
                               HON. KIYO A. MATSUMOTO
                               United States District Judge




                               39
